Citation Nr: 1744141	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  16-36 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an effective date earlier than August 30, 2006 for the assignment of a 10 percent rating for basal cell carcinoma.

2. Entitlement to a disability rating in excess of 30 percent for acne vulgaris face and back with tinea pedis.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to August 1952 and from August 1953 to April 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The first communication from the Veteran to VA that could be interpreted as an intent to file a claim of service connection for basal cell carcinoma was received on August 30, 2006.

2. For the entire appellate period, the Veteran's acne vulgaris face and back with tinea pedis has affected none of the entire body and the exposed areas, and has required no more than topical therapy.

3. The schedular criteria for TDIU are not met; the preponderance of the evidence is against a finding that the Veteran is unable to obtain or sustain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. An effective date prior to August 30, 2006 is not warranted for the assignment of a 10 percent rating for basal cell carcinoma.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

2. The criteria for a disability rating in excess of 30 percent for acne vulgaris face and back with tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016).

3. The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Effective Date Claim

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
Here, the Veteran contends he is entitled to an effective date earlier than August 30, 2006, for the assignment of a 10 percent rating for basal cell carcinoma.  By way of procedural history, the Board notes that an October 2008 rating decision granted service connection for basal cell carcinoma and assigned an initial noncompensable (0 percent) disability rating, effective September 25, 2007.  In a July 2012 decision, the Board granted a higher initial 10 percent disability rating for basal cell carcinoma.  In a July 2012 rating decision, the RO effectuated the Board's decision, and assigned an effective date of August 30, 2006, the date of receipt of the initial claim.  Therefore, the Veteran is essentially asking for an earlier effective date for the grant of service connection for basal cell carcinoma.

The Veteran submitted a statement received by VA on August 30, 2006, that stated he received a 30 percent rating for his skin condition but it kept getting worse, to include having operations "continuously."  The RO treated this as a claim for service connection for skin cancer, and service connection was ultimately granted effective August 30, 2006.

The critical question in this matter is when the Veteran first filed a claim seeking service connection for his basal cell carcinoma (as the effective date of an award of service connection for such disability cannot be earlier than the date of receipt of the claim - unless the claim was filed within one year following separation from service, in which case the award of service connection may be retroactive to the day following the date of separation from service).

A close review of the record shows the first communication from the Veteran to VA that can be interpreted as a claim for service connection for basal cell carcinoma was received on August 30, 2006.  It is not shown that he filed a formal or informal application for service connection for basal cell carcinoma prior to August 30, 2006.  The governing law and regulations are clear that for benefits to be paid or furnished by VA, a claim for such benefits must have been filed.  See 38 U.S.C.A. § 5101(a).  The Board is bound by the governing laws and regulations of the VA.

In light of the foregoing, the Board finds that an effective date prior to August 30, 2006, for the award of service connection for basal cell carcinoma-or for the assignment of a 10 percent rating for basal cell carcinoma-is not warranted, and that the appeal in this matter must be denied.

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's skin disability has been evaluated as 30 percent disabling under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  The Veteran's current rating has been in effect since April 1965 and is therefore protected.  38 C.F.R. § 3.951 (b).

Diagnostic Code 7806 (dermatitis or eczema) provides a 30 percent evaluation when twenty to forty percent of the entire body or twenty to forty percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  A 60 percent evaluation is assigned when more than forty percent of the entire body or more than forty percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the previous twelve month period.  Id.

In Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017), the Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Id. at 6-7.  The Federal Circuit stated "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Id. at 7.  According to the Federal Circuit, although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id. at 8.

On October 2015 VA examination, the Veteran reported he had "on and off" acne on his face.  He stated he washed his face daily with soap, but did not use any medication.  He also reported he still had foot fungus that he treated daily with a prescription cream.  The examiner noted the Veteran had a surgical lesion on his left cheek from the basal cell carcinoma, but did not describe any scarring or disfigurement of the head, face, or neck due to acne vulgaris or tinea pedis.  The examiner noted the Veteran did not have systemic manifestations of any skin diseases, and described constant/near-constant use of topical medication for tinea pedis over the past 12 months.  He had no other treatment, and no episodes of debilitating or non-debilitating episodes of skin conditions in the past 12 months.  On physical examination, the examiner noted the Veteran's skin disability affected none of his total body area and none of his exposed areas (hands, face, and neck).  He had no lesions related to tinea pedis on his feet, and no acne vulgaris lesions were noted on his face or back.  The examiner noted the skin disability did not impact the Veteran's ability to work.

On review of the record, the Board finds that the disability picture presented by the Veteran's acne vulgaris face and back with tinea pedis does not result in a disability rating in excess of 30 percent for the entire appellate period.  There is no indication that at any time during the appellate period the skin disability affected more than forty percent of the entire body or more than forty percent of exposed areas are affected.  While the Veteran did use topical corticosteroids constantly or near constantly, the Board finds that in this case, in accordance with the decision in Johnson v. Shulkin, the topical treatment was applied only to certain areas and only affected those areas; it did not affect the Veteran's entire body.  Moreover, the October 2015 VA examiner found the Veteran's skin disability affected none of his total body area and none of his exposed areas.  Based on the evidence, the Veteran does not meet the criteria for his current 30 percent rating; therefore, the Board can find no basis for an even higher rating.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's skin disability.  The preponderance of the evidence does not show that a higher rating is warranted, or that a staged rating is appropriate.

Accordingly, the Board finds that entitlement to a disability rating in excess of 30 percent for acne vulgaris face and back with tinea pedis is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

TDIU

The Veteran contends that he is unable to be employed because of his service-connected disabilities.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

At the time the Veteran filed his application for TDIU in September 2015, he was service connected for acne vulgaris face and back with tinea pedis, evaluated as 30 percent disabling; basal cell carcinoma, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 0 percent disabling.  Thus, he had a combined disability rating of 40 percent at the time he filed his application for TDIU.  The Board finds that at that time, the Veteran did not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16(b).

Here, the evidence does not show that the Veteran's service-connected disabilities alone are sufficient to produce unemployability.  The Veteran reported he was last employed in June 2004, which was when he stated his disability affected his full-time employment.  See September 2015 Veteran's Application for Increased Compensation Based on Unemployability.

A review of the record reflects that the October 2015 VA skin examiner found that the Veteran's skin disability did not affect his employability.  On his June 2016 VA audiology examination, the Veteran reported his bilateral hearing loss resulted in difficulties understanding conversational speech.  There is no evidence of record of unemployability due to his service connected disabilities alone or collectively.  Therefore, the preponderance of the competent evidence fails to establish that the Veteran is unemployable due solely to his service-connected disabilities.  The Board finds that there is no evidence regarding the Veteran's situation which would warrant referral of this case for extra-scheduler consideration.  In making that determination, the Board is not refuting the Veteran's noted physical limitations or his own contentions that his service-connected disabilities affect his ability to work. However, the rating schedule adequately contemplates the symptoms at issue. 

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities make him unable to obtain or retain substantially gainful employment. Therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. 4.16 (b), for consideration of the assignment of a TDIU are not met. Thus, referral of the TDIU claim for extra-schedular consideration is not warranted. The Board finds that the preponderance of the evidence is against the claim for a TDIU and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

An effective date earlier than August 30, 2006 for the assignment of a 10 percent rating for basal cell carcinoma is denied.

Entitlement to a disability rating in excess of 30 percent for acne vulgaris face and back with tinea pedis is denied.

Entitlement to a TDIU is denied.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


